—Order unanimously reversed on the law without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memo*1058randum: We agree with plaintiff that Supreme Court erred in modifying a prior custody order and awarding custody of the parties’ son to defendant without conducting an evidentiary hearing (see, Matter of Naughton-General v Naughton, 242 AD2d 937, 938). Consequently, we reverse the order and remit the matter to Supreme Court to conduct an evidentiary hearing on defendant’s motion. (Appeal from Order of Supreme Court, Onondaga County, Townes, J. — Custody.) Present— Pigott, Jr., P. J., Hurlbutt, Balio and Lawton, JJ.